SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

347
KA 11-00938
PRESENT: SCUDDER, P.J., SMITH, CARNI, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

THOMAS DURYEE, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES A. HOBBS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (GEOFFREY KAEUPER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Monroe County Court (James J.
Piampiano, J.), rendered March 10, 2011. Defendant was resentenced
upon his conviction of burglary in the second degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a resentence imposing a
period of postrelease supervision that had been omitted from the
original sentence imposed upon his conviction of burglary in the
second degree (Penal Law § 140.25 [2]). We reject defendant’s
contention that the resentence violated the constitutional prohibition
against double jeopardy. Defendant had not completed serving his
original sentence at the time of resentencing, and thus “the Double
Jeopardy Clause did not bar County Court from resentencing him to
impose the required period of postrelease supervision” (People v
Nunes, 89 AD3d 1559, 1560, lv denied 18 NY3d 885; see People v
Williams, 14 NY3d 198, 217, cert denied 562 US ___, 131 S Ct 125).




Entered:    March 20, 2015                         Frances E. Cafarell
                                                   Clerk of the Court